DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krent et al. (5168576—hereinafter, Krent) in view of Nishida et al. (4547906—hereinafter, Nishida).

Regarding claim 1, Krent discloses a garment (fig.1-9, 17) comprising: 
at least one continuous garment layer (layer 17, fig.1; col.4, lines 31-49 states that layer 17 is co-extensive with layer 20 to form a continuous layer) comprising a first surface and an opposite second surface; and at least one vented-insulation section (fig.1 shows the vented insulation section attached directly to at least a surface of the layer 17) secured onto a portion of the at least one continuous garment layer, the at least one vented-insulation section comprising: a first layer (30) and a second layer (34), wherein the first layer and the second layer are adhered to each other by an adhesive material (col.5, lines 24-30; states the upper layer 12 and lower layer 17 secured to material 11 within module 14 in any conventional manner. Suggested means of attachment include gluing or mechanical means such as stitching or sewing. In a preferred embodiment, layers 12 and 17 are heat and pressure bonded to material 11 of module 14 in a manner well known to those skilled in the art).  But Krent does not explicitly disclose an adhesive tape having a tape width to form a plurality of seams, wherein each seam of the plurality of seams comprises a seam width that corresponds to the tape width, the seam width extends extending between a first seam edge and a second seam edge. In addition, par [0053] of the original specification states “In the case of certain fabric, an adhesive tape may not be need if the fabrics can be boned without the use of the adhesive tape”.  However, Nishida teaches a similar garment (fig.7A) shows the envelope 1 is attached to an air permeable cloth lining 6d (col.4, lines 28-43) and col.3, lines 11-16 states that the envelope can be attached to a sheet material by adhering or sewing the sealed edged and/or partitions of the envelope. A thread, string, tape or the like may be used to fix the envelope to the sheet material/clothing, depending on the shape of the envelope/component.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide an adhesive tape of Nishida to substitute the heating press or adhesive/gluing of Krent as taught by Nishida, such modification would be considered a mere substitution of one fastener for another fastener involves routine skill in the art of attaching components together. That is equally to the par [0053] of the original specification states “the seams may be adhered together with a suitable adhesive material, by stitching or bonding the panels of material together”.  
Furthermore, Krent further discloses a thermally-insulating fill material (32, fig.7) contained within the two or more chambers defined by the plurality of seams; and one or more openings (24) positioned between the first seam edge and the second seam edge on at least a portion of a seam of the plurality of seams, wherein the one or more openings extend through the first layer and the second layer of the seam (fig.7).

Regarding claim 2, Krent discloses the garment of claim 1, wherein the first surface is an interior surface configured to face a wearer’s body when the garment is worn, and the opposite second surface is an exterior surface configured to face an external environment when the garment is worn, and wherein the at least one vented-insulation section is secured to the opposite second surface of the at least one continuous garment layer (fig.7 shows layer 30, 32, 34 attached on the external surface of layer 17, fig.10, 13) .
Regarding claim 3, Krent further discloses the garment of claim 1, wherein the at least one continuous garment layer comprises one of a mesh material, a moisture wicking material, or a moisture managing fabric (col.5, lines 6-23: states the layers 17 made of breathable, stretchable and elastic material and col.1, lines 41-43).
Regarding claims 5-6, Krent further discloses the garment of claim 1, wherein the one or more plurality of seams are created with the adhesive tape activated (Nishida) by an application of energy (col.5, lines 24-31 of Krent); wherein the one or more plurality of seams are further reinforced by stitching (col.3, lines 24-31 of Krent).

Regarding claim 8, Krent discloses a vented garment (fig.7/17) comprising:
a garment layer (17 and 20, fig.7 and/or fig.17) comprising a first surface and an opposite second surface, wherein the first surface of the garment layer is configured to face toward a body surface of a wearer when the vented garment is worn (fig.10); and at least one vented-insulation section (fig.7 shows the vent section attached layer material 17) affixed to a portion of the garment layer, the at least one vented-insulation section comprising: a first layer (30); and a second layer (34), wherein the first layer and the second layer of the at least one vented-insulation section each comprise an interior surface (layer 30) and an exterior surface (34), and wherein the exterior surface of one of the first layer or the second layer is configured to face toward the opposite second surface of the garment layer when the at least one vented-insulation section is affixed to the garment layer (fig.7), wherein the first layer and the second layer are affixed adhered to each other (col.5, lines 24-30; states the upper layer 12 and lower layer 17 secured to material 11 within module 14 in any conventional manner. Suggested means of attachment include gluing or mechanical means such as stitching or sewing. In a preferred embodiment, layers 12 and 17 are heat and pressure bonded to material 11 of module 14 in a manner well known to those skilled in the art).  But does not disclose an adhesive tape having a tape width to form a plurality of seams, wherein each seam of the plurality of comprises a seam width that corresponds to the tape width, the seam width extending between a first seam edge and a second seam edge. In addition, par [0053] of the original specification states “In the case of certain fabric, an adhesive tape may not be need if the fabrics can be boned without the use of the adhesive tape”.
However, Nishida teaches a similar garment (fig.7A) shows the envelope 1 is attached to an air permeable cloth lining 6d (col.4, lines 28-43) and col.3, lines 11-16 states that the envelope can be attached to a sheet material by adhering or sewing the sealed edged and/or partitions of the envelope. A thread, string, tape or the like may be used to fix the envelope to the sheet material/clothing, depending on the shape of the envelope/component.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide an adhesive tape of Nishida to substitute the heating press or adhesive/gluing of Krent as taught by Nishida, such modification would be considered a mere substitution of one fastener for another fastener involves routine skill in the art of attaching components together. That is equally to the par [0053] of the original specification states “the seams may be adhered together with a suitable adhesive material, by stitching or bonding the panels of material together”.  
Furthermore, wherein the plurality of seams define two or more chambers between the first layer and the second layer (fig.7 shows a plurality of chambers disposed between vents 24 of Krent), wherein at least one seam of the plurality of seams comprises one or more openings (24), the one or more openings extending through the first layer and through the second layer of the at least one seam of the plurality of seams, and wherein the at least one vented-insulation section comprises less than 50% of the garment layer (fig.11 shows the body panel 92 is less than the garment‘s body 94).

Regarding claim 11, Krent further discloses the vented garment of claim 8, wherein the garment layer is a continuous layer (layer 17, fig.1; col.4, lines 31-49 states that layer 17 is co-extensive with layer 20 to form a continuous layer) that is comprised of one of a mesh material, a moisture wicking material, or a moisture managing fabric (col.5, lines 6-23: states the layers 17 made of breathable, stretchable and elastic material and col.1, lines 41-43).
Regarding claims 12-15, Krent discloses the vented garment of claim 8, wherein the garment layer comprises at least one voided area (fig.7 shows the protrusion formed by elements 18 and 24 disposed on both sides of the panel 11 which is the voided area), wherein the at least one vented-insulation section is affixed to the garment layer at a perimeter of the at least one voided area, and wherein the garment layer is comprised of one of a mesh material, a moisture wicking material, or a moisture managing fabric (col.5, lines 6-23: states the layers 17 made of breathable, stretchable and elastic material and col.1, lines 41-43); wherein the two or more chambers between the first layer and the second layer contain a thermally-insulating (32, fig.7) fill material within the two or more chambers; wherein the at least one vented-insulation section is localized to correspond to areas of a wearer’s body that are prone to faster heat loss, when the vented garment is worn (fig.10, 17); wherein the one or more plurality of seams are reinforced by the stitching proximate the first seam edge and the second seam edge of the each seam of the plurality of seams (col.3, lines 24-31 of Krent).

Regarding claim 16, Krent discloses an apparatus/method of making a vented garment (fig.7) comprising: forming a garment layer (17); forming a vented-insulation section (fig.7 shows the vent section attached to garment layers 17, 20), wherein the vented- insulation section is formed by: attaching a first layer (30) and a second layer (34) together by forming a plurality of seams (col.5, lines 24-30; states the upper layer 12 and lower layer 17 secured to material 11 within module 14 in any conventional manner. Suggested means of attachment include gluing or mechanical means such as stitching or sewing. In a preferred embodiment, layers 12 and 17 are heat and pressure bonded to material 11 of module 14 in a manner well known to those skilled in the art), wherein the plurality of seams are spaced to define exterior boundaries of a plurality of hollow chambers defined by the first layer and the second layer (fig.7 shows each chamber formed by a plurality of adhesive material at a plurality apertures 24); forming one or more openings located between a first seam edge and a second seam edge of one or more seams of the one or more seam areas the plurality of seams, the one or more openings extending through the first layer and through the second layer; filling the plurality of hollow chambers with a thermally (32, fig.7) insulating fill material (foam material, col.5, lines 35-37); and attaching the vented-insulation section to the garment layer at a predetermined location (fig.7), wherein the vented-insulation section comprises less than 50% of the garment layer (fig.11 shows the body panel 92 is less than the garment‘s body 94).
Regarding claims 19-20, Krent further discloses the method of claim 16, wherein the predetermined location is configured to align with one or more areas of a wearer’s body that are prone to faster heat loss, when the vented garment is worn (fig.7); wherein the one or more seam areas plurality of seams are created by one of an adhesive, stitching, or the adhesive plus the stitching (col.3, lines 24-31 of Krent).

Claims 4, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Krent et al. (5168576—hereinafter, Krent) in view of Nishida et al. (4547906—hereinafter, Nishida) in applied to claim 1 above, and further in view of Fourmeus (6743498), as evidenced by Iwasaki (2006/0135016).
Regarding claim 4, Krent and Nishida do not disclose wherein the thermally insulating thermally-insulating fill material comprises one or more of a synthetic fiber and down. But instead of foam material (col.3, lines 49-51 of Krent).  However, Fourmeux teaches another similar garment insulation fig.2, having a first and second panels of materials (4, 6) and a thermally insulating fill sheet (1) disposed between the first and second panels of material, the thermally insulating fill sheet being a fabric having a plurality of perforations (2) formed therethrough (fig.1.2 and col.4, lines 27-32), so as to provide a thermal barrier with enhanced permeability (col.3, lines 18-25).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Krent’s thermally insulating or cushioning of foam material by the fabric material as taught by Fourmeux in order to provide a thermal layer with enhanced permeability for the garment.  Furthermore, both foam material and fabric material are known in the art to be suitable for forming insulating materials in clothing, as they are known to provide heat insulation, flexibility and cushioning property (col.8, lines 27-68 of Krent), and such a modification would be nothing more than a simple substitution of one known material for another.
Regarding claim 17, see the rejection of claim 4 above.
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8, 11-20 have been considered but are moot in view of the new rejection as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732